                Case 2:19-cr-00229-WBS Document 40 Filed 03/11/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-00229 WBS
12                                 Plaintiff,                STIPULATION REGARDING EXCLUDABLE
                                                             TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                              FINDINGS AND ORDER
14   DEBORAH FRANCES LAUGHLIN,                               DATE: March 15, 2021
                                                             TIME: 9:00 a.m.
15                                Defendant.                 COURT: Hon. William B. Shubb
16

17                                                 STIPULATION

18               Plaintiff United States of America, by and through its counsel of record, and defendant, by

19     and through defendant’s counsel of record, hereby stipulate as follows:

20         1.       By previous order, this matter was set for status on March 15, 2021.

21       2.         By this stipulation, defendant now moves to continue the status conference until May 10,

22   2021 at 9:00 a.m., and to exclude time between March 15, 2021, and May 10, 2021 at 9:00 a.m., under

23   Local Code T4.

24         3.       The parties agree and stipulate, and request that the Court find the following:

25                  a)      The government has represented that the discovery associated with this case

26         includes over 600 pages of Bates labeled documents consisting of among other things

27         investigative reports, FEMA records, documents obtained from third parties, and audio

28         recordings of statements made by the defendant. All of this discovery has been either produced


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00229-WBS Document 40 Filed 03/11/21 Page 2 of 3


 1        directly to counsel and/or made available for inspection and copying. Some of this discovery is

 2        subject to a protective order, and therefore, can only be reviewed by defendant in the presence of

 3        a member of the defense team.

 4               b)      Counsel for defendant desires additional time to consult with his client, to

 5        continue reviewing the discovery with Ms. Laughlin, to discuss potential resolutions, and to

 6        otherwise prepare for trial if this matter does not resolve. In addition, defendant Laughlin has

 7        asked to review discovery with counsel in a face-to-face meeting, which defense counsel agrees

 8        is appropriate and necessary. To date, the United States Federal Defender’s Office in the Eastern

 9        District of California has prohibited its attorneys from meeting with clients in person due to the

10        health risks posed by the COVID-19 pandemic, however, defendant and defense counsel

11        anticipate that they will be able to meet in person in early April.

12               c)      Counsel for defendant believes that failure to grant the above-requested

13        continuance would deny him/her the reasonable time necessary for effective preparation, taking

14        into account the exercise of due diligence.

15               d)      The government does not object to the continuance.

16               e)      Based on the above-stated findings, the ends of justice served by continuing the

17        case as requested outweigh the interest of the public and the defendant in a trial within the

18        original date prescribed by the Speedy Trial Act.

19               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20        et seq., within which trial must commence, the time period of March 15, 2021 to May 10, 2021

21        at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

22        Code T4] because it results from a continuance granted by the Court at defendant’s request on

23        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

24        best interest of the public and the defendant in a speedy trial.

25        ///

26        ///

27        ///

28        ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00229-WBS Document 40 Filed 03/11/21 Page 3 of 3


 1          ///

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: March 10, 2021                                     PHILLIP A. TALBERT
 8                                                             Acting United States Attorney
 9
                                                               /s/ SHELLEY D. WEGER
10                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
11

12
     Dated: March 10, 2021                                     /s/ TIMOTHY ZINDEL
13                                                             TIMOTHY ZINDEL
14                                                             Counsel for Defendant
                                                               DEBORAH FRANCES LAUGHLIN
15

16

17
                                             FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED.
19
            Dated: March 10, 2021
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
